Citation Nr: 0733271	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty in the Army from 
May 1953 to April 1955 and in the Air Force from November 
1955 to November 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In April 2006, the Board remanded this appeal for additional 
development.  The Board requested that the RO, among other 
things, contact the veteran and afford him the opportunity to 
provide additional information regarding his alleged twice-
yearly employment audiological evaluations from 1975 to the 
present.  Although the RO sent the veteran three development 
letters, the letters focused on the issue of entitlement to 
service for diabetes mellitus which was no longer on appeal.  
Moreover, the letters did not request any information from 
the veteran regarding his audiological evaluations.  
Accordingly, remand is required.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify by 
name, address, and dates of treatment or 
examination for bilateral hearing loss, 
and employment medical records from 1975 
to the present, to include the twice-
yearly audiological examinations.  
Specifically, the RO must request that the 
veteran provide the names of any treatment 
providers or treatment centers where he 
underwent the examinations for bilateral 
hearing loss.  

2.  Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must attempt to obtain all the records 
of treatment or examination from all the 
sources listed by the veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  If, and only if, additional pertinent 
records are obtained, the RO must provide 
the veteran with a VA audiological 
evaluation.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
results of the audiological evaluation 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000 and 4000 Hertz, provide the puretone 
threshold average, and must also state the 
results of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file, including any newly 
acquired records, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner must then give an opinion, in 
light of the service and postservice 
evidence of record, as to whether any 
current hearing loss is related to the 
veteran's military service.  The rationale 
for any opinions expressed must be 
provided.  The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



